Mr. PRESIDING JUSTICE McGLOON, specially concurring: I agree with the majority’s decision to affirm the order of the circuit court of Cook County suppressing the seized evidence, but would follow a different mode of analysis on the question of whether there was probable cause to arrest Ward. The majority’s opinion stands for the proposition of law that a trained dog’s alert for narcotics is not a search within the meaning of the fourth amendment and that such a canine alert may be used to establish probable cause for a lawful arrest with the subsequent search and seizure. In my opinion, whenever a trained dog is directed to and sniffs the air adjacent to a closed suitcase to discover concealed contraband contents which are not ascertainable to a human using his natural powers of perception, a constitutionally impermissible search of the suitcase has been made by the dog’s policeman handler. The State argues that the odor the dogs sniffed was a chemical vapor which had emanated from defendants’ luggage and was readily accessible to anyone who could smell it. Otherwise worded, the contents of the suitcases were in “plain smell,” a variation of the plain view doctrine, so that the defendants had no reasonable expectation of privacy as to the escaping odors. The majority fails to directly address itself to this argument. I believe that whenever an individual successfully conceals the sight and odor of any item from unaided human sensory perception, that individual reasonably anticipates his privacy under the fourth amendment. This concept can be explained by reference to tire landmark case of Katz v. United States (1967), 389 U.S. 347, 19 L.Ed.2d 576, 88 S.Ct. 507, wherein the court held that the defendant overheard talking on the phone in a public telephone booth had a reasonable expectation of privacy. In that case, the police overheard the conversation via a microphone attached to the phone booth, and the listening was deemed to have been a search even though there was not a physical trespass, since the fourth amendment protects persons and not places. In the instant case, the defendants reasonably expected privacy for the contents of their suitcases, and when the dogs’ handlers observed the dogs’ reaction at the alert, there was a search of the suitcases and a discovery of the illicit contents therein. As was held in United States v. Davis (9th Cir. 1973), 482 F.2d 893, 905, it is sufficient that the defendants relied upon the closed suitcases for privacy. The majority’s reliance upon the decision in United States v. Bronstein (2d Cir. 1975), 521 F.2d 459, 462, indicates that the majority of this court implicitly adopts the Second Circuit’s view that: “There can be no reasonable expectation of privacy when one transports baggage by plane, particularly today when the menace to public safety by the skyjacker and the passage of dangerous or hazardous freight compels continuing scrutiny of passengers and their impedimenta.” I believe that such a rule is incorrect when applied to the facts at bar. Individuals travelling by airplane are subject to certain limited searches for weapons and explosives. If a valid search for weapons and explosives discloses narcotics, the narcotics are considered to be disclosed pursuant to a lawful search. To search only for well-concealed narcotics and then attempt to justify the search under the need for the safety of airline passengers and baggage is in my judgment a misapplication of the law. I believe that the above rule enunciated in Bronstein and implicitly adopted by this court, without limitation and extended to its obvious, logical conclusion, would give carte blanche to a police officer with suspicion to intentionally open any item of checked baggage and subject it to a general search. The issue of consent is closely related to the issue of reasonable expectation of privacy. When an individual travels by air, he is subjected to an unobtrusive magnetometer scan for an amount of metal corresponding to that of a pistol or another metal weapon, and then a frisk for weapons if it is suspected that he is carrying a weapon. Some courts have held that an individual voluntarily passing through a clearly marked magnetometer inspection station consents to a search. Even if this rule is correct, I fail to see how express or implied consent to á preflight search of an individual and his hand luggage for concealed skyjacking weapons can be equated with consent to a post-flight search for narcotics. In summary to this point, I believe that the use of the dogs to sniff, around the luggage was a search of defendants’ suitcases without either probable cause, a lawful arrest, a warrant, or consent. The State argues that the minimal intrusion by the investigating officers aided by specially trained animals is constitutionally permissible. To be sure, the use of dogs of unerring talent to sniff out concealed narcotics is a narrow search, as opposed to a general search. A narrow, unobtrustive search may, nonetheless, be violative of the fourth amendment. The fourth amendment proscribes unreasonable searches without probable cause, and some carefully limited searches without probable cause have been held reasonable. The most widely recognized reasonable search upon less than probable cause is the stop and frisk procedure described in Terry v. Ohio (1988) 392 U.S. 1, 20 L.Ed.2d 889, 88 S.Ct. 1868, People v. Lee (1971) 48 Ill.2d 272, and sections 107 — 14 and 108— 1.01 of the Code of Criminal Procedure (Ill. Rev. Stat. 1973, ch. 38, pars. 107 — 14 and 108 — 1.01), which permit “a carefully limited search of the outer clothing of such person” for weapons. (Terry at 30.) The court in People v. Felton (1974), 20 Ill.App.3d 103, 106, recently explained the three restrictions upon stop and frisk: “(1) the stop itself must be justified by specific and articulable facts which, taken together with the rational inferences from those facts, reasonably' warrant that intrusion; (2) assuming a valid stop, a limited search of the suspect for weapons is justified only if a reasonably prudent man in the circumstances would be warranted in the belief that his safety or that of others was in danger;, and (3) the authorized search is confined in scope to an in-, trusión reasonably designed to discover objects capable of use as weapons.” Upon similar grounds, an unobtrusive preflight magnetometer scan has been held to be the type of limited warrantless search approved in Terry. I believe that the language and holding in United States v. Epperson (4th Cir. 1972), 454 F.2d 769, 770, are illustrative: “We agree that the use of. the magnetometer in these circumstances was a ‘search’ within the meaning of the Fourth Amendment. By this device a government officer, without permission, discerned metal on Epperson’s, person. That he did so electronically rather than by patting down his outer clothing or ‘frisking’ may make the search more tolerable and less offensive — but it is still a search. Indeed, that is the very purpose and function of a magnetometer: to search for metal and disclose its presence in areas where there is a normal expectation of privacy. We also agree that the limited search by magnetometer does not fall within any of the recognized exceptions to warrant requirement of tire Fourth Amendment except that suggested by Terry v: Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968). We think that case controls this one, although the reason in Terry for dispensing with the ordinary warrant requirement is not the same as here.” The court went on to state, as in Terry and numerous other cases, that the reasonableness of any warrantless search must be determined by balancing the governmental interest in searching against the invasion of privacy which the search entails. ‘These interests must be balanced at two stages: the search must be ‘justified at its inception’ and reasonably related in scope to the circumstances which justified the interference in the first place.’” (Epperson at 771, quoting from Terry at 20.) The court found that the governmental interest was the protection of essential air commerce and the lives of passengers, and that the limited magnetometer search was reasonably related to the prevention of skyjacking. I would suggest in airport search cases that warrantless searches without probable cause are constitutionally permissible only when the protection of human life from danger is at stake. In the stop and frisk eases, the courts always stress that tire limited search is permissible only if the policeman reasonably believes that he or another is in danger of attack. Similarly, the airport search cases without exception indicate that the overwhelming need for such searches is the protection of human life. In the case at bar, I perceive no imminent danger to life or property as would justify a constitutionally permissible search. Nobody’s life was in danger when the police officers led the trained dogs through the baggage area. Nobody’s property was threatened with imminent destruction when the police, acting upon mere suspicion, searched by smell the baggage of the lawbreakers and lawabiding alike. Without a valid governmental interest to be balanced against tire invasion of privacy, I cannot condone any search, however unobtrusive. Although the apprehension of drug sellers is an important governmental function, it does not rise to the level of protection of human life from attack, and I would hold that a search for drugs by police using trained dogs, based upon an articulable suspicion falling short of probable cause, is prohibited by the fourth amendment. Since the use of trained dogs to detect concealed narcotics is undeniably a search, I would point out once again that the police herein searched every single piece of baggage unloaded from flight # 58. Although all but two pieces of baggage passed the search without alert by the dogs, the fact remains that the bags of innocent persons were unlawfully searched, albeit unobtrusively. Lest we face the terror of constant unobtrusive electronic searches of our persons, homes, and offices without probable cause, I would hold that the use of the trained dogs in the instant case was reprehensible. Although such dogs are invaluable to the Customs Service at border searches, where a lesser standard under the fourth amendment applies (United States v. Beck (3d Cir. 1973), 483 F.2d 203; Alexander v. United States (9th Cir. 1966), 362 F.2d 379), the domestic use of such dogs should be avoided unless thére has already been a lawful arrest or a search warrant.